DETAILED ACTION
This Office Action is in response to communications filed 9/7/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended claims 6-8, 15, and 16. 
Applicant has added new claims 17-19.
Applicant has selected Group I (amended claims 1-3 and 6-8) in response to the Restriction/Election requirement.
Applicant has withdrawn claims 4, 5, and 9-19.
Claims 1-3 and 6-8 are presented for examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent Claim 1 recites: receiving a purchase request for at least one product from the customer by the merchant; checking the received request by the merchant, whether the customer is a registered user of the platform for availing the service of the platform; entering one or more information of the customer by the merchant in the platform; checking whether the customer is with a coupon or without a coupon for transacting the purchase request based on the information provided by 
This judicial exception is not integrated into a practical application.  Independent claim 1 does not appear to actually recite any additional elements, not even generic ones such as a generic computer processor and/or generic computing components.  However, even if it were to be assumed that certain technological additional elements are to be used to perform the claimed steps, at most, they would simply be generic computing devices and components performing generic computing functions (such as a typical and common generic database).  Further, even if one were to assume that the steps were to be performed by such additional elements, they would be recited at a high-level of generality (i.e. as a generic ”computer processor,” “computer program instructions,” and “computer-readable medium”), and basic generic computer features.  Any such assumed additional elements of the claim would be merely generic computer components and generic computer features, which serve to do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Furthermore, the claims recite steps that may be performed by a human using the mind or pen and paper (automating mental tasks), and the steps are merely receiving data, checking/determining data, Alice, Benson, Bancorp, Cybersource, Ultramercial, buySAFE, and Cyberfone).  In addition, it has also been held that steps such as arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (See Versata; See also MPEP §2106.07(a)(III)).  Accordingly, any such additional elements (whether recited or assumed) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and the additional elements do no more than just generally link the judicial exception to a particular technological environment or field of use.  
Further, the claim does not recite any additional elements considered to be significantly more.  The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements here amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
With respect to dependent claims 2, 3, and 6-8, the limitations are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis for the independent claim above.  Note:  The dependent claims do mention elements such as a “portal” and “social media.”  But the “portal” appears to just be referring to the “platform” which is just the coupon/rewards program itself, but at most is referring to the generic computers operating it, and “social media” is just referring to the well-
Independent Claim 1, and dependent claims 2, 3, and 6-8, are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Alice Corp. establishes that the same analysis should be used for all categories of claims (e.g., product and process claims), whereas prior guidance applied a different analysis to product claims involving abstract ideas (relying on tangibility in MPEP 2106(II)(A)) than to process claims (Bilski guidance).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “…and provides predefined referral coupons through the portal…”. There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not recite “a portal” or describe any such “portal” or using “portals” preceding this limitation.  In addition, it is unclear what 
Therefore, independent claim 1 is rejected under §112(b) as the claim lacks antecedent basis for the recited term/limitation “the portal,” and further it is unclear, vague, and ambiguous as to what “the portal” is supposed to or intended to refer to.  
For purposes of examination, the term/limitation “the portal” in claim 1 (and subsequently in other dependent claims, such as claim 6) will be interpreted as if it were simply referring to the “customer loyalty and rewards platform” mentioned in the preamble of independent claim 1.

Claim 6 recites the limitation "The method of claim 1, wherein with the credit point collected from the referral commission…”.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 depends upon independent claim 1.  However, independent claim 1 does not recite any language regarding credit points, referral commissions, or the limitation “credit point collected from the referral commission.”  
Therefore, dependent claim 6 is rejected under §112(b) as the claim as recited lacks antecedent basis for such terms and limitations pertaining to the “credit point(s)”, “referral commission(s)”, the “collecting” of credit points from the referral commission, and other terms and limitations stemming from these terms and limitations.
For purposes of examination, dependent claim 6 will be interpreted as if it were to have been dependent upon dependent claim 2.  This is because dependent claim 2 does recite an initial discussion regarding the “crediting referral commission credits or points.”  Further, while it is not known, it may potentially be possible that dependent claim 6 was intended to have been dependent on dependent claim 2 rather than independent claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-3 and 6-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAH WIPO Publication WO/2016142830 (hereinafter SHAH) in view of Rempe et al. Pre-Grant Publication 2007/0265921 (hereinafter Rempe).
In reference to claim 1, SHAH teaches a transaction method of a customer with a merchant using a customer loyalty and rewards platform, the method comprising: receiving a purchase request for at least one product from the customer by the merchant (paragraphs Abstract; 0007-0009; 0017; 0019-0022; 0024; 0029; 0031-0036; 0038; 0046; and Figs. 3-4; see below for description); checking the received request by the merchant, whether the customer is a registered user of the platform for availing the service of the platform (paragraphs Abstract; 0007-0009; 0017; 0019-0022; 0024; 0029; 0031-0036; 0038; 0046; and Figs. 3-4; see below for description); entering one or more information of the customer by the merchant in the platform (paragraphs Abstract; 0007-0009; 0017; 0019-0022; 0024; 0029; 0031-0036; 0038; 0046; and Figs. 3-4; see below for description); checking whether the customer is with a coupon or without a coupon for transacting the purchase request based on the information provided by the customer (paragraphs Abstract; 0007-0009; 0017; 0019-0022; 0024; 0029; 0031-0036; 0038; 0046; and Figs. 3-4; see below for description); and displaying available coupons with the These paragraphs disclose a system for issuing and redeeming campaign coupons associated with multiple products. The coupons are provided to a customer.  The coupons have a code identifying a set of coupons issued to the customer.  When the customer attempts to purchase the product and redeem the coupon(s) the system verifies the set of coupons by comparing metadata of the products with the campaign coupons and based on the redemption rules).  Shah does not specifically teach assigning predefined discount for the transaction and provides predefined referral coupons through the portal, if the customer is performing a transaction without a coupon.  Rempe teaches a referral coupon system and assigning predefined discount for the transaction and provides predefined referral coupons through the portal, if the customer is performing a transaction without a coupon (paragraphs Abstract; 0012; 0013; 0029; 0037; These paragraphs describe a referral system wherein a member may provide a referral coupon to the customer if the customer is to perform a transaction without a coupon).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included, after checking whether the customer is with or without a coupon, providing/assigning a predefined referral coupon inviting the customer so that they may use the coupon for the transaction in order to potentially get the customer to become a member.
In reference to claim 2, SHAH and Rempe teach the method of claim 1.  Rempe teaches wherein the step of checking the received request by the merchant further comprising: requesting the customer to provide one or more information by the merchant in the platform; 2Application No. 16/341,499 
In reference to claim 3, SHAH and Rempe teach the method of claim 2. Rempe teaches further comprising: refreshing coupon expiry information and forwarding one or more notification about the same to the referee and the platform (paragraphs 0033; 0037-0039)
In reference to claim 6, SHAH and Rempe teach the method of claim 1. Rempe teaches wherein with the credit point collected from the referral commission, advertisement and loyalty points is available for redemption partially or wholly to various activities including encash into bank account of customers, pay utility bills, mobile recharge, donation, or at any merchant who are all associated with the portal (paragraphs 0047-0050).
In reference to claim 7, SHAH and Rempe teach the method of claim 1.  Rempe teaches wherein the platform identifies the customer to rank them based on the number of tasks completed on various activities and reward them based on the rank achieved, wherein the activities includes upon registration of the customer with the portal, conversion of referrals, answering all the questions in the advertisement, publishing the advertisement in the social media etc.  (paragraphs 0012; 0022; 0026; 0041; 0045).
In reference to claim 8, SHAH and Rempe teach the method of claim 1. wherein the merchant invites the customer to become their referrer with VIP tag, wherein the selection of the VIP referrer is based on the number of sales done by the customer, number of referrals grown in the customer network, and wherein the customer with VIP tag having a status symbol 



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286. The examiner can normally be reached Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G REINHARDT/Examiner, Art Unit 3682